EXHIBIT 10.4

INDEPENDENT DIRECTOR AGREEMENT

This DIRECTOR AGREEMENT is dated October 28, 2011 (the “Agreement”) by and
between AS SEEN ON TV, INC, a Florida corporation (the “Company”), and JEFFREY
SCHWARTZ, an individual with an address of
________________________________________ (the “Director”).

WHEREAS, the Company appointed the Director effective as of the date hereof and
desires to enter into an agreement with the Director with respect to such
appointment; and

WHEREAS, the Director is willing to accept such appointment and to serve the
Company on the terms set forth herein and in accordance with the provisions of
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1.

Position.  Subject to the terms and provisions of this Agreement, the Company
shall cause the Director to be appointed, and the Director hereby agrees to
serve the Company in such position upon the terms and conditions hereinafter set
forth, provided, however, that the Director’s continued service on the Board of
Directors of the Company (the “Board”) after the initial one-year term on the
Board shall be subject to any necessary approval by the Company’s stockholders.

2.

Duties.  

(a)

During the Directorship Term (as defined herein), the Director make reasonable
business efforts to attend all Board meetings, serve on appropriate
subcommittees as reasonably requested by the Board, make himself available to
the Company at mutually convenient times and places, attend external meetings
and presentations, as appropriate and convenient, and perform such duties,
services and responsibilities, and have the authority commensurate to such
position.

(b)

The Director will use his best efforts to promote the interests of the Company.
The Company recognizes that the Director (i) is or may become a full-time
executive employee of another entity and that his responsibilities to such
entity must have priority and (ii) sits or may sit on the board of directors of
other entities, subject to any limitations set forth by the Sarbanes-Oxley Act
of 2002 and limitations provided by any exchange or quotation service on which
the Company’s common stock is listed or traded.  Notwithstanding the same, the
Director will provide the Company with prior written notice of any future
commitments to such entities and use reasonable business efforts to coordinate
his respective commitments so as to fulfill his obligations to the Company and,
in any event, will fulfill his legal obligations as a Director. Other than as
set forth above, the Director will not, without the prior notification to the
Board, engage in any other business activity which could materially interfere
with the performance of his duties, services and responsibilities hereunder or
which is in violation of the reasonable policies established from time to time
by the Company, provided that the foregoing shall in no way limit his activities
on behalf of (i) any current employer and its affiliates or (ii) the board of
directors of any entities on which he currently sits.  At such time as the Board
receives such notification, the Board may require the resignation of the
Director if it determines that such business activity does in fact materially
interfere with the performance of the Director’s duties, services and
responsibilities hereunder.

3.

Compensation.

(a)

Stock Option.  The Director shall receive a non-qualified stock option to
purchase up to twenty-five thousand (25,000) shares of the Company’s common
stock (post 20-to-1 reverse stock split as provided under the Company’s
Information Statement on Schedule 14C filed with the Securities and Exchange
Commission on September 19, 2011), pursuant and subject to the Company’s Non
Executive Equity Incentive Plan, and at an exercise price per share equal to the
closing price of the Company’s common stock on the Effective Date (as defined
below).  Such option shall be exercisable for a period of five (5) years.  The
option shall vest in two (2) equal amounts over a period of two (2) years, the
initial amount vesting on the first anniversary date of the Effective
Date.  Notwithstanding the foregoing, if the Director ceases to be a member of
Board at any time during the vesting





--------------------------------------------------------------------------------

period for any reason (such as resignation, withdrawal, death, disability or any
other reason), then any unvested options shall be irrefutably forfeited.
 Furthermore, the Director agrees that the shares issuable upon exercise of the
options shall be subject to any “lock up” agreement required to be signed by the
Company’s officers in connection with any financing.

(b)

Independent Contractor.  The Director’s status during the Directorship Term
shall be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect. All
payments and other consideration made or provided to the Director under this
Section 3 shall be made or provided without withholding or deduction of any
kind, and the Director shall assume sole responsibility for discharging all tax
or other obligations associated therewith.

(c)

Fee.  During the Directorship Term the Director shall receive an annual fee of
$18,000, payable on a quarterly basis.

(d)

Expense Reimbursements.  During the Directorship Term, the Company shall
reimburse the Director for all reasonable out-of-pocket expenses incurred by the
Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses. Any reimbursements for allocated expenses (as compared to
out-of-pocket expenses of the Director) must be approved in advance by the
Company.

4.

Directorship Term.  The “Directorship Term,” as used in this Agreement, shall
mean the period commencing on the date hereof and terminating on the earlier of
the date of the next annual stockholders meeting and the earliest of the
following to occur:

(a)

the death of the Director;

(b)

the termination of the Director from his membership on the Board by the mutual
agreement of the Company and the Director;

(c)

the removal of the Director from the Board by the majority stockholders of the
Company; and

(d)

the resignation by the Director from the Board.

5.

Director’s Representation and Acknowledgment.  The Director represents to the
Company that his execution and performance of this Agreement shall not be in
violation of any agreement or obligation (whether or not written) that he may
have with or to any person or entity, including without limitation, any prior or
current employer. The Director hereby acknowledges and agrees that this
Agreement (and any other agreement or obligation referred to herein) shall be an
obligation solely of the Company, and the Director shall have no recourse
whatsoever against any stockholder of the Company or any of their respective
affiliates with regard to this Agreement.

6.

Director Covenants.

(a)

Unauthorized Disclosure.  The Director agrees and understands that in the
Director’s position with the Company, the Director has been and will be exposed
to and receive information relating to the confidential affairs of the Company,
including, but not limited to, technical information, business and marketing
plans, strategies, customer information, other information concerning the
Company’s products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Director
agrees that during the Directorship Term and thereafter, the Director will keep
such information confidential and will not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company; provided, however, that (i) the Director shall have no
such obligation to the extent such information is or becomes publicly known or
generally known in the Company’s industry other than as a result of the
Director’s breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal,





2




--------------------------------------------------------------------------------

geographical or territorial restriction. Upon termination of the Directorship
Term, the Director will promptly return to the Company and/or destroy at the
Company’s direction all property, keys, notes, memoranda, writings, lists,
files, reports, customer lists, correspondence, tapes, disks, cards, surveys,
maps, logs, machines, technical data, other product or document, and any summary
or compilation of the foregoing, in whatever form, including, without
limitation, in electronic form, which has been produced by, received by or
otherwise submitted to the Director in the course or otherwise as a result of
the Director’s position with the Company during or prior to the Directorship
Term, provided that the Company shall retain such materials and make them
available to the Director if requested by him in connection with any litigation
against the Director under circumstances in which (i) the Director demonstrates
to the reasonable satisfaction of the Company that the materials are necessary
to his defense in the litigation and (ii) the confidentiality of the materials
is preserved to the reasonable satisfaction of the Company.

(b)

Non-Solicitation.  During the Directorship Term and for a period of two (2)
years thereafter, the Director shall not interfere with the Company’s
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term and/or at any time
during the one year period prior to the termination of the Directorship Term,
was an employee or customer of the Company or otherwise had a material business
relationship with the Company.

(c)

Insider Trading Guidelines.  Director agrees to execute the Company’s Insider
Trading Guidelines in the form attached hereto.

(d)

Remedies.  The Director agrees that any breach of the terms of this Section 6
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Director therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Director and/or any and
all entities acting for and/or with the Director, without having to prove
damages or paying a bond, in addition to any other remedies to which the Company
may be entitled at law or in equity. The terms of this paragraph shall not
prevent the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including, but not limited to, the recovery of damages
from the Director. The Director acknowledges that the Company would not have
entered into this Agreement had the Director not agreed to the provisions of
this Section 6.

(e)

The provisions of this Section 6 shall survive any termination of the
Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 6.

7.

Indemnification.  The Company agrees to indemnify the Director for his
activities as a member of the Board to the fullest extent permitted under
applicable law and shall use its best efforts to maintain Directors and Officers
Insurance benefitting the Board.

8.

Non-Waiver of Rights.  The failure to enforce at any time the provisions of this
Agreement or to require at any time performance by the other party hereto of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part
hereof, or the right of either party hereto to enforce each and every provision
in accordance with its terms. No waiver by either party hereto of any breach by
the other party hereto of any provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions at
that time or at any prior or subsequent time.

9.

Notices.  Every notice relating to this Agreement shall be in writing and shall
be given by personal delivery or by registered or certified mail, postage
prepaid, return receipt requested; to:

If to the Company:




As See on TV, Inc.

14044 Icot Blvd.

Clearwater, Florida 33760

Attn:   President





3




--------------------------------------------------------------------------------

Facsimile: (727) 330-7843

If to the Director:




______________________

______________________

Telephone:  _____________

Facsimile: ______________




Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 9.




10.

Binding Effect/Assignment.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors, personal
representatives, estates, successors (including, without limitation, by way of
merger) and assigns. Notwithstanding the provisions of the immediately preceding
sentence, neither the Director nor the Company shall assign all or any portion
of this Agreement without the prior written consent of the other party.

11.

Entire Agreement.  This Agreement (together with the other agreements referred
to herein) sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, between them as to such subject matter.

12.

Severability.  If any provision of this Agreement, or any application thereof to
any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.

13.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without reference to the principles of
conflict of laws. All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined in any court in Pinellas County, Florida
and the parties hereto hereby consent to the jurisdiction of such courts in any
such action or proceeding; provided, however, that neither party shall commence
any such action or proceeding unless prior thereto the parties have in good
faith attempted to resolve the claim, dispute or cause of action which is the
subject of such action or proceeding through mediation by an independent third
party.

14.

Legal Fees.  The parties hereto agree that the non-prevailing party in any
dispute, claim, action or proceeding between the parties hereto arising out of
or relating to the terms and conditions of this Agreement or any provision
thereof (a “Dispute”), shall reimburse the prevailing party for reasonable
attorney’s fees and expenses incurred by the prevailing party in connection with
such Dispute; provided, however, that the Director shall only be required to
reimburse the Company for its fees and expenses incurred in connection with a
Dispute if the Director’s position in such Dispute was found by the court,
arbitrator or other person or entity presiding over such Dispute to be frivolous
or advanced not in good faith.

15.

Effective Date.  This Agreement shall be effective upon the closing of a private
placement by the Company for minimum gross proceeds of $4,000,000, but no later
than December 31, 2011 (the “Effective Date”).

16.

Modifications.  Neither this Agreement nor any provision hereof may be modified,
altered, amended or waived except by an instrument in writing duly signed by the
party to be charged.

17.

Tense and Headings.  Whenever any words used herein are in the singular form,
they shall be construed as though they were also used in the plural form in all
cases where they would so apply. The headings contained herein are solely for
the purposes of reference, are not part of this Agreement and shall not in any
way affect the meaning or interpretation of this Agreement.

18.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.





4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.




 

AS SEEN ON TV, INC.

 

 

 

 

 

 

                                                          

By:

/s/ Steve Rogai

 

Name:

Steve Rogai

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

DIRECTOR

 

 

 

 

 

 

 

 

/s/ Jeffrey Schwartz

 

 

JEFFREY SCHWARTZ








5


